Citation Nr: 9928541	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-15 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for acute myelogenous 
leukemia claimed as secondary to Agent Orange (AO) exposure.

2,.  Entitlement to service connection for a fungal skin 
disorder of the hands and groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an August 1997 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  
The RO denied entitlement to service connection for 
myelogenous leukemia as secondary to AO exposure, groin rash 
and "lotion hands."

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in September 1998.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The claim for service connection for acute myelogenous 
leukemia as secondary to AO exposure is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.

2.  The claim for service connection for a fungal skin 
disorder of the groin and hands is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for acute myelogenous 
leukemia as secondary to AO exposure is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a fungal skin 
disorder of the hands and groin is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  

If not shown during service, service connection may be 
granted for malignant tumors if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1998) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1998).  


[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, AO, etc., are all terms that are used 
fairly interchangeably to reflect the basic properties of the 
chemicals to which a veteran may have been subjected while in 
Southeast Asia during a given period of time, and which was 
the alleged source of alleged given (stated) disability.]

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer, 
acute and subacute peripheral neuropathy, multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma [the list does not include 
acute myelogenous leukemia].  38 C.F.R. § 3.307(e) (1998).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneiform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6) (1998).  Additions were made effective November 
7, 1996 to add presumptive service connection for acute and 
subacute peripheral neuropathy and prostate cancer.

[The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994)].





Provisions of 38 C.F.R. § 3.307(6)(iii) (1998) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

In that regard, the Court has also held that if the listed 
disease is not present, there is no presumption of a nexus by 
virtue of the service.  See, e.g., McCartt v. West, 12 Vet. 
App. 164 (1999).  In such a case, of course, special 
presumptions, etc. and/or other standards do not necessarily 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  

The Board has the duty to assess the credibility and weight 
to be given all of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  


In a case that coincidentally also provides significant 
supportive data regarding claims with regard to AO and the 
legislative and other machinations associated therewith, the 
Court recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).


Factual Background

Service medical records are negative for any evidence of any 
skin disorder or leukemia.

The veteran participated in the AO Registry.  A letter was 
sent to the veteran by VA in July 1981 to the effect that the 
results of his examination showed that he was presently in 
good health and then had no reason to be concerned about 
possible adverse health effects due to AO exposure. 

The veteran has submitted a copy of a check from the Agent 
Orange Veteran Payment Program.


A letter is of record from a VA facility to the veteran dated 
in April 1989 to the effect that since the veteran had 
indicated that he may have been exposed to AO, an examination 
was being scheduled for him in May 1989.  

Also of record is a letter from VA to the veteran dated in 
October 1989 regarding his participation in an AO program, 
noting that his AO evaluation has shown that he had remained 
healthy while in Vietnam; that he had experienced a liver 
laceration in 1954; that he had developed hypertension and a 
nontender node along his jaw; and that he had now developed 
recurrent fungal infection of the groin and an intermittent 
blister-like infection of his hands.  He had been scheduled 
for examination of the skin infection in September 1989.

The veteran was asked to provide clinical documentation of a 
skin disorder; none was forthcoming.

No treatment records are in the file which show further 
postservice care for a skin disorder.  No medical opinion 
links current skin problems to anything of service origin.

Private treatment records including from the National Medical 
Center and Beckman Research Institute reflect that in 1994, 
the veteran was diagnosed with acute myelogenous leukemia for 
which he thereafter underwent extensive treatment.  The 
disorder is now in remission.

A VA examination was scheduled for the veteran in July 1997; 
he failed to report for such examination.

At the personal hearing in September 1998, the veteran 
testified that he had had swollen lymph nodes in 1980; that 
he was diagnosed with leukemia in 1994 and that physicians 
did not know the cause although he thought it was due to AO 
exposure.  He testified that he had traveled in Vietnam with 
his outfit and felt he was exposed to AO.  He stated that he 
had had two service comrades who died under peculiar 
circumstances.  He also testified that he had developed a 
fungal infection which he attributed to his service 
experiences.

Analysis

Pursuant to Caluza and other cases, there are three primary 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) lay or medical evidence of a 
disease or injury in service; and (3) medical evidence of a 
link between the current disability and the in-service injury 
or disease.

In the case of certain disabilities which Congress has 
determined to be entitled to special presumptions by virtue 
of their association with exposure to AO, there are some 
slight modifications to these requirements.  

For instance, if a veteran has a listed disease, and was in 
Vietnam, he is presumed to have been exposed to AO.  On the 
other hand, if he is not diagnosed as having one of the 
listed diseases, even if he was in Vietnam, no presumption 
applies to whether he was or was not exposed to dioxins.  
However, service connection may nonetheless be established if 
the facts support such a conclusion as in any other case.  

In this case, the veteran is claiming service connection for 
acute myelogenous leukemia due to alleged AO exposure.  
However, this disorder is not subject to any special 
presumptions as being secondary to AO exposure.  Thus the 
issue becomes whether the veteran has raised a well grounded 
claim absent special presumptions.

The veteran has simply alleged exposure to dioxins in service 
while in Vietnam.  Whether this allegation is credible or not 
becomes irrelevant given the nature of the disorder at issue.  
Moreover, there is no credible medical opinion of record 
establishing a nexus between any leukemia demonstrated 
postservice and anything of service origin.

Further, the veteran apparently had no skin eruptions in 
service, or at least these are not shown by the evidence now 
of record to have been with chronic residuals thereafter.  
The first sign of such an eruption was in mid-1989 when it 
was described as fungal in nature and involved the hand and 
groin.  In any event, there is no credible medical evidence 
or any kind or persuasive credible medical opinion that 
serves to link any inservice incident or dermatological 
complaints with postservice and/or current clinical findings. 

In making opposing declarations, the veteran is asserting 
facts well beyond his competence.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  His lay opinion, in and of itself, is an 
entirely inadequate and insufficient basis alone for this or 
any other claim to be found well-grounded.  See, i.e., 
Grivois, Espiritu, and Tirpak, op. cit.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
acute myelogenous leukemia claimed as secondary to AO 
exposure or a fungal skin disorder involving the groin and 
hands.

The veteran has been made fully aware of what is required to 
make his claim well grounded, and thus there is no further 
duty to assist him in development of the claim.  See Gilbert, 
Grottveit, op. cit.  There is no indication that there is any 
now absent evidence which might be obtainable or even 
available which would in any way alter that basic premise.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for acute 
myelogenous leukemia as secondary to AO exposure, and a skin 
disorder of the groin and hands, VA has no duty to assist the 
veteran in developing his case.

In the absence of a well grounded claim, the appeal for 
service connection for acute myelogenous leukemia and a 
fungal skin disorder of the groin and hands must be denied.  
And absent a well grounded claim, the doctrine of reasonable 
doubt is not applicable to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for acute myelogenous 
leukemia as secondary to AO exposure, or a skin disorder of 
the groin or hands, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

